A. J. WALKER, C. J.
Section 570 of the Code provides as follows: “ The regular sessions of the supreme court commence on the first Monday in January and June, in each year, and must continue from day to day, Sundays excepted, until the business thereof is completed; but a special session may be holden by the direction of the court, when the public interest requires.” Erom this section it is clearly deducible that the legislature contemplated the termination of a term with the completion of the business thereof. Eor the last eleven years, and perhaps longer, the court has not formally adjourned until the Saturday next before the Monday on which a new term commences. This usage commends itself for the prolonged opportunity which it affords for the correction of errors, and the reconsideration of judgments and opinions. It was in this view that it was adopted, and has been maintained. Upon the expiration of the time allotted for the hearing of causes, the term, for all other purposes than the correction of errors, ends. Erom that time, the continuation of the term has but the one purpose- — the correction of errors into which the court or its officers may have fallen. The spirit and *380intent of the section quoted is preserved, by a convention of the court and the hearing of cases, “ when the public interest” requires it. "When “the public interest requires,” the statute contemplates that a “ special session ” should be holden. It is in that contingency, and that alone, that the court ought to assemble for the hearing of a case, after the period for the trial of causes has expired. The special convention of the court for the hearing of causes ought to correspond with the special sessions mentioned in the statute. The assembling of the court, on the petition of counsel, full of ardor and zeal in their cases, whenever they may consider that the condition of their clients presents cases of peculiar hardship, would be not only personally onerous to the court, but detrimental to the public welfare, by interfering with the preparation of opinions, and the study of cases by the judges. It would operate as a special and partial favor to the bar at the capital, whose location gives them peculiar opportunities for presenting cases outside of the regular order, which the zeal of counsel in their particular cases may lead them, without any design of injustice to others, to use to such an extent as to consume time which is due to the consideration of causes already heard from all parts of the State. We think, for the reasons above stated, that the correct practice is to hear cases, after the regular business of the court is completed, only when we can perceive that the public interest requires it. This rule the court resolved during its late sitting to adopt, but made no public announcement of its resolution.
During the last few years, a practice grew up of hearing causes without much discrimination, upon the request of counsel, a quorum of the court being resident at the seat of government. This practice, although always deprecated, was the result of the gradual encroachments, which solicitation, the complaisance of the judges, the apparent hardship of particular cases, and other causes incident to the times, made upon a sound general rule. The previous practice and resolution of the court being such as is above stated, we have an application to hear this case, pressed with much earnestness by very respectable counsel. In refusing to hear tlfe case, we should depart from the prac*381tice of the same court, as it has "been for years, upon a resolution not heretofore publicly announced. After deliberation upon the subject, we think it better to yield to the wishes of the counsel on both sides, without scanning very closely the question, whether the public interest requires that the case be heard, rather than to establish a practice somewhat variant from that which has prevailed for some time; without public announcement of our intention. It is better that this court should not even seem to bend its rules to cases.
The court decides to hear the case presented, accompanying its assent to do so with an announcement of the reason, and a public declaration of the rule which will govern it in future in reference to such applications. That rule is, that every such application, not being for the correction of the errors of the court or its clerk, will be heard after the regular business of the term is completed, only when the court can see that the public interest requires it.